Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  claims 1-11 in the reply filed on 2/10/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0204373 A1) in view of Shim et al (US 2016/0079564 A1)(“Shim”).
Park discloses a device including a planarization film 180 (para. 0061 and Fig. 4)
First electrodes or anode 710 (para. 0076)
Edge covers D3 and D2 (Fig. 4)
Light emitting layers 720 (par. 0080 and Fig. 4)
And second electrodes  730 viewed from a substrate side and (para. 0080 and Fig. 4)
A display area, a plurality of pixels in the display area (para. 0030-0031 and Fig. 4)
A plurality of openings in the edge covers, shown in Fig. 4 between the dams, the dams having been described above,
First electrodes exposed in the openings, as Park discloses feature 710 in the openings shown in Fig. 4, which corresponds to first electrodes 710 in the openings 
The planarization film has first flat portions, second flat portions, and contact holes , as Park discloses first and second flat portions 181 and 182 which are lower layers of the dams (para. 0061 and Fig. 4)
The openings overlap the first flat portions, as shown in Fig. 4, 181 and 182 overlie layer 160 in Fig. 4,
The second flat portions are between the openings, as second flat portions 191, 192 are between openings , as shown in Fig. 4 the layer 21 is an organic layer which corresponds to layers 191 and 192 also in Fig. 4.
Park is silent with respect to each edge cover overlapping one of the first flat portions has on a second electrode side a surface of a first height from a bottom surface of the planarization film on the substrate side and each second flat portion has on the second electrode side a surface of a second height from the bottom surface, the first height smaller than the second.
Shim, in the same field of endeavor of encapsulation of organic light emitting devices which include holed in the encapsulation (Abstract), discloses blocking units 151, 152, and 153 (para. 0086 and Fig. 2, which are of different heights, the lesser heights closer to the display area (Fig. 2), the lower layer 152a for example is formed of same material as passivation layer 108, and the upper layer for example 153 of the same material as the pixel defining layer (PDL), the PDL usually being an organic material (para. 0087-0090), as is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Shim with the device disclosed by Park in order to obtain the benefit of fewer deposition steps in the forming of the dams.
Re claim 4:  Park discloses metal wiring closer to a substrate than to the planarization film, the first electrodes in contact with the wiring layers in the holes, as Park discloses wiring 85 in contact with wiring 67 (para. 0058, 0062 and 0068  and Fig. 4).  It is well known in the art the wiring layers can be metal.	
Re claim 5:  Park discloses sealing layer including inorganic, organic, and inorganic layers and seen from the second electrode side and a frame shaped first bank in the frame area and abutting an end of organic sealing film (Fig. 5 and para. 0088-0091).  The second electrode is layer 730 (para. 0080-0081) and the periphery is shown in Fig. 1 combined with Fig. 2, which show positions of dams D1, D2, D3.  It is well known in the art the conductive layers can be metal.
Re claim 6:  Park discloses metal straddling flat portions, as Park discloses 68 and 70 which are metal connections straddling the flat portions shown in Fig. 4.
Re claim 7:  Park discloses the bank layers 181, 182 being the same material as layer 180 (para. 0061-0062 and Fig. 4), which satisfies the limitation of the edge covers and the banks being of the same material.
Re claim 8:  Park discloses in combination of Fig. 1, Fig. 3, and Fig. 4  a frame shaped second bank surrounding the first bank, as Park discloses the first and second flat portions as described above in the rejection of claim 1, surrounding the display portion.
Re claim 9:  Park discloses metal straddling flat portions, as Park discloses 68 and 70 which are metal connections straddling the flat portions shown in Fig. 4.
Re claim 10:  Park discloses the bank layers 181, 182 being the same material as layer 180 (para. 0061-0062 and Fig. 4), which satisfies the limitation of the edge covers and the banks being of the same maerial.
Re claim 11:  Park discloses a distance between an outer face of each second plat portion as viewed from a center of that second flat poriton and an inner face of an associated one of the contact holes as viewed from a center of that contact hole is greater than a distance between the outer face and an inner face of one of the openings that is closest to the outer face as shown in Fig. 4 of Park, as seen in features D3 and D2 of Fig. 4 of Park, the layers 191 and 192 are narrower than layers 182 and 181, which result in the a distance between an outer face of each second plat portion as viewed from a center of that second flat poriton and an inner face of an associated one of the contact holes as viewed from a center of that contact hole is greater than a distance between the outer face and an inner face of one of the openings that is closest to the outer face.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0204373 A1) in view of Shim et al (US 2016/0079564 A1)(“Shim”) as applied to claim 1 above, and further in view of Park (US 2017/0117502 A1)(“Park ‘502”).
Park in view of Shim discloses the limitations of claim 1 as stated above.  Park in view of Shim is silent with respect to the edge covers are provided only on peripheral edges of the first electrodes and in frame-shaped locations around the contact holes.
Park ‘502, in the same field of endeavor of  peripheral areas of OLED display (Abstract),  discloses pixel defining layer 910 on passivation layer 700 and the pixel defining layer includes a plurality of openings in  which the layers of the dams include holes to relieve stress (para. 0106-0109 and 0123 and 0125 and Fig. 4A and Fig. 5 and Fig. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Park ‘502 with the device disclosed by Park in view of Shim in order to obtain the benefit of stress relief and preventing cracks.
Re claim 3:  The combination of Park in view of Shim and of Park ‘502 discloses the second flat porritons overlap the edge covers and each edge cover overlapping one of the second flat portions has on the second electrode side a surface that has a third height from the bottom surface, the first height higher than the third, as Park ‘502 discloses the feature 153 in Fig. 2 has a third portion 153c (Fig. 2), which corresponds to a first height from the bottom higher than the third height.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895